47 F.3d 1156NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.
Eugene A. FREEMAN and Sandra Freeman, Plaintiffs, Appellants,v.Lenard SIMON, M.D. and Beth Israel Hospital, Defendants, Appellees.
No. 94-2115
United States Court of Appeals,First Circuit.
Feb. 16, 1995

Appeal from the United States District Court for the District of Massachusetts [Hon.  A. David Mazzone, U.S. District Judge ]
Eugene Freeman on brief pro se.
Charles J. Dunn, Jr., Ann L. Simoneau and Dunn and Rogers on brief for appellees.
Before TORRUELLA, Chief Judge, CYR and STAHL, Circuit Judges.
PER CURIAM.


1
We affirm for the reasons stated in the district court's November 30, 1993 memorandum and order.  At best, plaintiffs' pleadings set forth state law tort causes of action over which a federal court lacks jurisdiction absent complete diversity of citizenship, and plaintiffs failed adequately to allege complete diversity.  As for plaintiffs' purported Sec. 1983 claims, neither state licensing nor receipt of public funds would make defendants state actors liable to suit under 42 U.S.C. Sec. 1983.  Blum v. Yaretsky, 457 U.S. 991 (1982).  Plaintiffs' claims of conspiracy to deny equal protection were too conclusory to state a cause of action under 42 U.S.C. Sec. 1985(3).


2
Affirmed.